Exhibit 10.1

 

 

 

 

 

INDEMNIFICATION AGREEMENT


by and between


CDK GLOBAL, INC.

 

and

 

[                                                    ]

as Indemnitee

 

 

 

        Dated as of _____________        

 

 

 

 

 



 



 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE 1 DEFINITIONS 2 ARTICLE 2 INDEMNITY IN THIRD-PARTY PROCEEDINGS 6 ARTICLE
3 INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY 7 ARTICLE 4
INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL 7
ARTICLE 5 INDEMNIFICATION FOR EXPENSES OF A WITNESS 8 ARTICLE 6 ADDITIONAL
INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS 8 ARTICLE 7 CONTRIBUTION
IN THE EVENT OF JOINT LIABILITY 8 ARTICLE 8 EXCLUSIONS 9 ARTICLE 9 ADVANCES OF
EXPENSES; SELECTION OF LAW FIRM 10 ARTICLE 10 PROCEDURE FOR NOTIFICATION;
DEFENSE OF CLAIM; SETTLEMENT 11 ARTICLE 11 PROCEDURE UPON APPLICATION FOR
INDEMNIFICATION 12 ARTICLE 12 PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS 13
ARTICLE 13 REMEDIES OF INDEMNITEE 15 ARTICLE 14 SECURITY 16 ARTICLE 15
NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION 17 ARTICLE 16
ENFORCEMENT AND BINDING EFFECT 18 ARTICLE 17 MISCELLANEOUS 19

 



i 

 

 

 

INDEMNIFICATION AGREEMENT

 

Indemnification Agreement, dated effective as of [                      ], (this
“Agreement”) by and between CDK Global, Inc., a Delaware corporation (the
“Company”), and [                                  ] (“Indemnitee”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in Article 1.

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

 

WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the fullest extent permitted
by law;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;

 

WHEREAS, the Company’s Certificate of Incorporation (as the same may be amended
and/or restated from time to time, the “Certificate of Incorporation”) requires
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to applicable provisions of the
Delaware General Corporation Law (“DGCL”);

 

WHEREAS, the Certificate of Incorporation and the DGCL expressly provide that
the indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts providing for indemnification may be entered into
between the Company and members of the board of directors of the Company (the
“Board”), executive officers and other key employees of the Company;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and any resolutions adopted pursuant thereto, and it shall not
be deemed a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder (regardless of, among other things, any amendment to or
revocation of governing documents or any change in the composition of the Board
or any Corporate Transaction (as defined below)); and

 

WHEREAS, Indemnitee will serve or continue to serve as a director, officer or
key employee of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his resignation or is otherwise terminated
by the Company.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 



 



 

ARTICLE 1

DEFINITIONS

 

As used in this Agreement:

  

1.1.            “Affiliate” shall have the meaning set forth in Rule 405 under
the Securities Act of 1933, as amended (as in effect on the date hereof).

 

1.2.            “Agreement” shall have the meaning set forth in the preamble.

 

1.3.            “Beneficial Owner” and “Beneficial Ownership” shall have the
meaning set forth in Rule 13d-3 under the Exchange Act (as in effect on the date
hereof).

 

1.4.            “Board” shall have the meaning set forth in the recitals.

 

1.5.            “By-Laws” shall mean the Company’s Amended and Restated By-Laws
(as the same may be amended and/or restated from time to time).

 

1.6.            “Certificate of Incorporation” shall have the meaning set forth
in the recitals.

 

1.7.            “Change in Control” shall mean, and shall be deemed to occur
upon the earliest to occur after the date of this Agreement of any of the
following events:

 

(a)                          Acquisition of Stock by Third Party. Any Person
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding Voting Securities, unless (i) the change in the relative
Beneficial Ownership of the Company’s securities by any Person results solely
from a reduction in the aggregate number of outstanding shares of securities
entitled to vote generally in the election of directors, or (ii) such
acquisition was approved in advance by the Continuing Directors and such
acquisition would not constitute a Change in Control under part (c) of this
definition;

 

(b)                          Change in Board of Directors. Individuals who, as
of the date hereof, constitute the Board, and any new director whose appointment
or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least a majority of the
directors then still in office who were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended by the directors referred to in this clause (b) (collectively, the
“Continuing Directors”), cease for any reason to constitute at least a majority
of the members of the Board;

 

2

 



(c)                          Corporate Transactions. The effective date of a
reorganization, merger or consolidation of the Company (a “Corporate
Transaction”), in each case, unless, following such Corporate Transaction:
(i) all or substantially all of the individuals and entities who were the
Beneficial Owners of Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding Voting Securities resulting from
such Corporate Transaction (including, without limitation, a corporation or
other Person that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership of Voting
Securities immediately prior to such Corporate Transaction; (ii) no Person
(excluding any corporation resulting from such Corporate Transaction) is the
Beneficial Owner, directly or indirectly, of 50% or more of the combined voting
power of the then outstanding Voting Securities, except to the extent that such
ownership existed prior to such Corporate Transaction; and (iii) at least a
majority of the board of directors of the Company or other Person resulting from
such Corporate Transaction were Continuing Directors at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction; or

 

(d)                          Other Events. The approval by the stockholders of
the Company of a plan of complete liquidation or dissolution of the Company or
the consummation of an agreement or series of related agreements for the sale or
other disposition, directly or indirectly, by the Company of all or
substantially all of the Company’s assets, other than such sale or other
disposition by the Company of all or substantially all of the Company’s assets
to a Person, at least 50% of the combined voting power of the Voting Securities
of which are Beneficially Owned by the stockholders of the Company immediately
prior to such sale.

 

1.8.            “Company” shall have the meaning set forth in the preamble and
shall also include, in addition to the resulting corporation or other entity,
any constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger that, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation or other entity as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

1.9.            “Continuing Directors” shall have the meaning set forth in
Section 1.7(b).

  

3

 



1.10.          “Corporate Status” shall describe the status as such of a person
who is or was a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of the Company or of any other Enterprise which
such person is or was serving at the request of the Company.

 

1.11.          “Corporate Transaction” shall have the meaning set forth in
Section 1.7(c).

 

1.12.          “Delaware Court” shall mean the Court of Chancery of the State of
Delaware.

 

1.13.          “DGCL” shall have the meaning set forth in the recitals.

 

1.14.          “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

1.15.          “Enterprise” shall mean the Company and any other corporation,
constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger to which the Company (or any
of its wholly owned Subsidiaries) is a party, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, general partner, managing member, fiduciary, employee or
agent.

 

1.16.          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

1.17.          “Expenses” shall include all reasonable and documented attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, settling or negotiating for the settlement of, responding to or
objecting to a request to provide discovery in, or otherwise participating in,
any Proceeding. Expenses also shall include Expenses incurred in connection with
any appeal resulting from any Proceeding, including, without limitation, the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent and any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments,
fines or penalties against Indemnitee.

 

1.18.          “Indemnification Arrangements” shall have the meaning set forth
in Section 15.2.

 

1.19.          “Indemnitee” shall have the meaning set forth in the preamble.

 

4

 



1.20.          “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is of outstanding reputation, experienced in matters of corporation
law and neither is as of the date of selection of such firm, nor has been during
the period of three years immediately preceding the date of selection of such
firm, retained to represent: (a) the Company or Indemnitee in any material
matter (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements); or
(b) any other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. For purposes of this definition, a “material matter” shall
mean any matter for which billings exceeded or are expected to exceed $100,000.

 

1.21.          “Person” shall have the meaning set forth in Sections 13(d) and
14(d) of the Exchange Act (as in effect on the date hereof); provided, however,
that the term “Person” shall exclude: (a) the Company; (b) any Subsidiaries of
the Company; and (c) any employee benefit plan of the Company or a Subsidiary of
the Company or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a Subsidiary of the Company or of a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

 

1.22.          “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including, without limitation, any and all appeals,
whether brought by or in the right of the Company or otherwise and whether of a
civil (including, without limitation, intentional or unintentional tort claims),
criminal, administrative or investigative nature, whether formal or informal, in
which Indemnitee was, is, will or might be involved as a party or otherwise by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by or omission by Indemnitee, or of any
action or omission on Indemnitee’s part while acting as a director or officer of
the Company, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other Enterprise; in each
case whether or not acting or serving in such capacity at the time any liability
or expense is incurred for which indemnification, reimbursement, or advancement
of expenses can be provided under this Agreement or Section 145 of the DGCL;
including one pending on or before the date of this Agreement but excluding one
initiated by Indemnitee to enforce Indemnitee’s rights under this Agreement or
Section 145 of the DGCL.

 

1.23.          “Section 409A” shall have the meaning set forth in Section 17.2.



 

5

 



1.24.          “Subsidiary” with respect to any Person, shall mean any
corporation or other entity of which a majority of the voting power of the
voting equity securities or equity interest is owned, directly or indirectly, by
that Person.

 

1.25.          “Voting Securities” shall mean any securities of the Company (or
a surviving entity as described in the definition of a “Change in Control”) that
vote generally in the election of directors (or similar body).

 

1.26.          References to “fines” shall include any excise tax or penalty
assessed on Indemnitee with respect to any employee benefit plan; references to
“other enterprise” shall include employee benefit plans; references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan, Indemnitee shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.

 

1.27.          The phrase “to the fullest extent not prohibited by (and not
merely to the extent affirmatively permitted by) applicable law” shall include,
but not be limited to: (a) to the fullest extent authorized or permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL, and (b) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

ARTICLE 2

INDEMNITY IN THIRD-PARTY PROCEEDINGS

 

Subject to Article 8, the Company shall indemnify, hold harmless and exonerate
Indemnitee in accordance with the provisions of this Article 2 if Indemnitee is,
was or is threatened to be made a party to or a participant (as a witness or
otherwise) in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Subject to Article 8, to the fullest
extent not prohibited by (and not merely to the extent affirmatively permitted
by) applicable law, Indemnitee shall be indemnified against all Expenses,
judgments, fines, penalties and, subject to Section 10.3, amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company and, in the case of
a criminal Proceeding, had no reasonable cause to believe that such conduct was
unlawful.

 

6

 



ARTICLE 3

INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY

 

Subject to Article 8, the Company shall indemnify, hold harmless and exonerate
Indemnitee in accordance with the provisions of this Article 3 if Indemnitee is,
was or is threatened to be made a party to or a participant in any Proceeding by
or in the right of the Company to procure a judgment in its favor. Subject to
Article 8, to the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) applicable law, Indemnitee shall be indemnified,
held harmless and exonerated against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification for Expenses shall be made
under this Article 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged (and not subject to further appeal)
by a court of competent jurisdiction to be liable to the Company, except to the
extent that the Delaware Court or any court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification.

 

ARTICLE 4

INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL

 

Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify, hold harmless and
exonerate Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. For the avoidance
of doubt, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, then the Company shall indemnify,
hold harmless and exonerate Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each resolved claim, issue or matter, whether or not Indemnitee was wholly or
partly successful; provided that Indemnitee shall only be entitled to
indemnification for Expenses with respect to unsuccessful claims under this
Article 4 to the extent Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, in the case of a criminal Proceeding, had no reasonable cause
to believe that such conduct was unlawful. For purposes of this Article 4 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, or by settlement, shall be
deemed to be a successful result as to such claim, issue or matter.

 

7

 



ARTICLE 5

INDEMNIFICATION FOR EXPENSES OF A WITNESS

 

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified,
held harmless and exonerated against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

ARTICLE 6

ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS

 

In addition to and notwithstanding any limitations in Articles 2, 3 or 4, but
subject to Article 8, the Company shall indemnify, hold harmless and exonerate
Indemnitee to the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) law if Indemnitee is, was or is threatened to be
made a party to or a participant in, any Proceeding (including a Proceeding by
or in the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines, penalties and, subject to Section 10.3, penalties
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
the Proceeding. No indemnity shall be available under this Article 6 on account
of Indemnitee’s conduct that constitutes a breach of Indemnitee’s duty of
loyalty to the Company or its stockholders or is an act or omission not in good
faith or that involves intentional misconduct or a knowing violation of the law.

 

ARTICLE 7

CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

 

7.1.            To the fullest extent not prohibited by (and not merely to the
extent affirmatively permitted by) law, if the indemnification rights provided
for in this Agreement are unavailable to Indemnitee in whole or in part for any
reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall pay,
in the first instance, the entire amount incurred by Indemnitee, whether for
judgments, liabilities, fines, penalties, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding without
requiring Indemnitee to contribute to such payment, and the Company hereby
waives and relinquishes any right of contribution it may have at any time
against Indemnitee.

 

7.2.            The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

 

8

 



7.3.            The Company hereby agrees to fully indemnify, hold harmless and
exonerate Indemnitee from any claims for contribution which may be brought by
officers, directors or employees of the Company (other than Indemnitee) who may
be jointly liable with Indemnitee.

 

ARTICLE 8

EXCLUSIONS

 

8.1.            Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity, contribution
or advancement of Expenses in connection with any claim made against Indemnitee:

 

(a)                         for which payment has actually been made to or on
behalf of Indemnitee under any insurance policy of the Company or its
Subsidiaries or other indemnity provision of the Company or its Subsidiaries,
except with respect to any excess beyond the amount paid under any insurance
policy, contract, agreement, other indemnity provision or otherwise; or

 

(b)                        for an accounting of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Exchange Act (or any similar
successor statute) or similar provisions of state statutory law or common law;
or

 

(c)                         in connection with any Proceeding (or any part of
any Proceeding) initiated or brought voluntarily by Indemnitee, including,
without limitation, any Proceeding (or any part of any Proceeding) initiated by
Indemnitee against the Company or its directors, officers, employees or other
indemnitees, other than a Proceeding initiated by Indemnitee to enforce its
rights under this Agreement, unless (i) the Board authorized the Proceeding (or
any part of any Proceeding) or (ii) the Company provides the indemnification
payment, in its sole discretion, pursuant to the powers vested in the Company
under applicable law; or

 

(d)                        for the payment of amounts required to be reimbursed
to the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as
amended, or any similar successor statute; or

 

(e)                         for any payment to Indemnitee that is determined to
be unlawful by a final judgment or other adjudication of a court or arbitration
or administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing and under the procedures and subject to the
presumptions of this Agreement; or

 

9

 



(f)                          in connection with any Proceeding initiated by
Indemnitee to enforce its rights under this Agreement if a court of competent
jurisdiction determines by final judicial decision that each of the material
assertions made by Indemnitee in such Proceeding was not made in good faith or
was frivolous.

 

The exclusion in Section 8.1(c) shall not apply to counterclaims or affirmative
defenses asserted by Indemnitee in an action brought against Indemnitee.

 

ARTICLE 9

ADVANCES OF EXPENSES; SELECTION OF LAW FIRM

 

9.1.            Subject to Article 8, the Company shall, unless prohibited by
applicable law, advance the Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding within ten business days after the receipt by the
Company of a statement or statements requesting such advances, together with a
reasonably detailed written explanation of the basis therefor and an itemization
of legal fees and disbursements in reasonable detail, from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Indemnitee shall qualify for advances, to the
fullest extent permitted by applicable law, solely upon the execution and
delivery to the Company of an undertaking providing that Indemnitee undertakes
to repay the advance to the extent that it is ultimately determined, by final
judicial decision of a court of competent jurisdiction from which there is no
further right to appeal, that Indemnitee is not entitled to be indemnified by
the Company under the provisions of this Agreement. This Section 9.1 shall not
apply to any claim made by Indemnitee for which an indemnification payment is
excluded pursuant to Article 8.

 

9.2.            If the Company shall be obligated under Section 9.1 hereof to
pay the Expenses of any Proceeding against Indemnitee, then the Company shall be
entitled to assume the defense of such Proceeding upon the delivery to
Indemnitee of written notice of its election to do so. If the Company elects to
assume the defense of such Proceeding, then unless the plaintiff or plaintiffs
in such Proceeding include one or more Persons holding, together with his, her
or its Affiliates, in the aggregate, a majority of the combined voting power of
the Company’s then outstanding Voting Securities, the Company shall assume such
defense using a single law firm (in addition to local counsel) selected by the
Company representing Indemnitee and other present and former directors or
officers of the Company. The retention of such law firm by the Company shall be
subject to prior written approval by Indemnitee, which approval shall not be
unreasonably withheld, delayed or conditioned. If the Company elects to assume
the defense of such Proceeding and the plaintiff or plaintiffs in such
Proceeding include one or more Persons holding, together with his, her or its
Affiliates, in the aggregate, a majority of the combined voting power of the
Company’s then outstanding Voting Securities, then the Company shall assume such
defense using a single law firm (in addition to local counsel) selected by
Indemnitee and any other present or former directors or officers of the Company
who are parties to such Proceeding. After (x) in the case of retention of any
such law firm selected by the Company, delivery of the required notice to
Indemnitee, approval of such law firm by Indemnitee and the retention of such
law firm by the Company, or (y) in the case of retention of any such law firm
selected by Indemnitee, the completion of such retention, the Company will not
be liable to Indemnitee under this Agreement for any Expenses of any other law
firm incurred by Indemnitee after the date that such first law firm is retained
by the Company with respect to the same Proceeding; provided, that in the case
of retention of any such law firm selected by the Company (a) Indemnitee shall
have the right to retain a separate law firm in any such Proceeding at
Indemnitee’s sole expense; and (b) if (i) the retention of a law firm by
Indemnitee has been previously authorized by the Company in writing, (ii)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between either (1) the Company and Indemnitee or (2) Indemnitee and
another present or former director or officer of the Company also represented by
such law firm in the conduct of any such defense, or (iii) the Company shall
not, in fact, have retained a law firm to prosecute the defense of such
Proceeding within thirty days, then the reasonable Expenses of a single law firm
retained by Indemnitee shall be at the expense of the Company. Notwithstanding
anything else to the contrary in this Section 9.2, the Company will not be
entitled without the written consent of the Indemnitee to assume the defense of
any Proceeding brought by or in the right of the Company.

 

10

 



ARTICLE 10

PROCEDURE FOR NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT

 

10.1.        Indemnitee shall, as a condition precedent to Indemnitee’s right to
be indemnified under this Agreement, give the Company notice in writing promptly
of any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement; provided, however, that a delay in giving such
notice shall not deprive Indemnitee of any right to be indemnified under this
Agreement unless, and then only to the extent that, such delay is materially
prejudicial to the defense of such claim. The omission or delay to notify the
Company will not relieve the Company from any liability for indemnification
which it may have to Indemnitee otherwise than under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

 

10.2.        The Company will be entitled to participate in the Proceeding at
its own expense.

 

10.3.        The Company shall have no obligation to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any claim effected without
the Company’s prior written consent, provided the Company has not breached its
obligations hereunder. The Company shall not settle any claim, including,
without limitation, any claim in which it takes the position that Indemnitee is
not entitled to indemnification in connection with such settlement, nor shall
the Company settle any claim which would impose any fine or obligation on
Indemnitee or attribute to Indemnitee any admission of liability, without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee shall
unreasonably withhold, delay or condition their consent to any proposed
settlement.

 

11

 



ARTICLE 11

PROCEDURE UPON APPLICATION FOR INDEMNIFICATION

 

11.1.        Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 10.1, a determination, if required by applicable
law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case: (a) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (b) if a Change in Control shall not have occurred, (i) by a
majority vote of the Disinterested Directors (provided there is a minimum of
three Disinterested Directors), even though less than a quorum of the Board,
(ii) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors (provided there is a minimum of three Disinterested
Directors), even though less than a quorum of the Board, or (iii) if there are
less than three Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, and, if it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten business days after such determination and any future amounts due to
Indemnitee shall be paid in accordance with this Agreement. Indemnitee shall
cooperate with the Person making such determination with respect to Indemnitee’s
entitlement to indemnification, including, without limitation, providing to such
Person upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination; provided
that nothing contained in this Agreement shall require Indemnitee to waive any
privilege Indemnitee may have. Any costs or expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by Indemnitee
in so cooperating with the Person making such determination shall be borne by
the Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

11.2.        If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11.1 hereof, the Independent
Counsel shall be selected as provided in this Section 11.2. If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising
Indemnitee of the identity of the Independent Counsel so selected. If a Change
in Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Indemnitee shall
give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten business days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Article 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court or arbitrator has determined that such objection is without
merit. If, within twenty days after submission by Indemnitee of a written
request for indemnification pursuant to Section 10.1 hereof, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may seek arbitration for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the arbitrator or by such other person as the arbitrator shall designate, and
the person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 11.1 hereof. Such
arbitration referred to in the previous sentence shall be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, and Article 13 hereof shall apply in respect of such
arbitration and the Company and Indemnitee. Upon the due commencement of any
judicial proceeding pursuant to Section 13.1 of this Agreement, Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing). The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

12

 



ARTICLE 12

PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

 

12.1.        In making a determination with respect to entitlement to
indemnification hereunder, the Person making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10.1 of this Agreement. Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence. Neither the failure of the Company (including by its Board,
its Independent Counsel and its stockholders) to have made a determination prior
to the commencement of any action pursuant to this Agreement that
indemnification or advancement of expenses is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its Board, its Independent Counsel
and its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

13

 



12.2.        If the Person empowered or selected under Article 11 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within thirty days after receipt by the Company of
the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (a) an intentional misstatement by
Indemnitee of a material fact, or an intentional omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (b) a final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such thirty-day period may be extended
for a reasonable time, not to exceed an additional fifteen days, if the Person
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto.

 

12.3.        The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (with or without court approval),
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.

 

12.4.        For purposes of any determination of good faith pursuant to this
Agreement, Indemnitee shall be deemed to have acted in good faith if, among
other things, Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise, its board of
directors, any committee of the board of directors or any director, or on
information or records given or reports made to the Enterprise, its board of
directors, any committee of the board of directors or any director, by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise, its board of directors, any
committee of the board of directors or any director. The provisions of this
Section 12.4 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement. In any event, it
shall be presumed that Indemnitee has at all times acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion by clear and convincing
evidence.

 





14

 



12.5.        The knowledge and/or actions, or failure to act, of any other
director, officer, trustee, partner, managing member, fiduciary, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

 

12.6.        The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

 

ARTICLE 13

REMEDIES OF INDEMNITEE

 

13.1.        In the event that (a) a determination is made pursuant to
Article 11 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (b) advancement of Expenses, to the fullest extent
permitted by applicable law, is not timely made pursuant to Article 9 of this
Agreement, (c) no determination of entitlement to indemnification shall have
been made pursuant to Section 11.1 of this Agreement within thirty days after
receipt by the Company of the request for indemnification and of reasonable
documentation and information which Indemnitee may be called upon to provide
pursuant to Section 11.1, (d) payment of indemnification is not made pursuant to
Articles 4, 5, 6, or the last sentence of Section 11.1 of this Agreement within
ten business days after receipt by the Company of a written request therefor,
(e) a contribution payment is not made in a timely manner pursuant to Article 7
of this Agreement, (f) payment of indemnification pursuant to Article 3 or 6 of
this Agreement is not made within ten business days after a determination has
been made that Indemnitee is entitled to indemnification or (g) the Company or
any representative thereof takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any Proceeding designed to deny,
or to recover from, Indemnitee the benefits provided or intended to be provided
to Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a
court of competent jurisdiction of Indemnitee’s entitlement to such
indemnification, contribution or advancement of Expenses. Alternatively,
Indemnitee, at his or her option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict of laws rules) shall apply to
any such arbitration. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration. The award rendered by such
arbitration will be final and binding upon the parties hereto, and final
judgment on the arbitration award may be entered in any court of competent
jurisdiction.

 

15

 





13.2.        In the event that a determination shall have been made pursuant to
Section 11.1 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Article 13, Indemnitee shall be presumed to be entitled to
receive advances of Expenses under this Agreement and the Company shall have the
burden of proving Indemnitee is not entitled to indemnification or advancement
of Expenses, as the case may be, and the Company may not refer to or introduce
into evidence any determination pursuant to Section 11.1 of this Agreement
adverse to Indemnitee for any purpose. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Article 13, Indemnitee shall not be
required to reimburse the Company for any advances pursuant to Article 9 until a
final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal shall have been exhausted or
lapsed).

 

13.3.        If a determination shall have been made pursuant to Section 11.1 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Article 13, absent (a) an intentional misstatement by
Indemnitee of a material fact, or an intentional omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (b) a prohibition of such
indemnification under applicable law.

 

13.4.        The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Article 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

13.5.        The Company shall indemnify and hold harmless Indemnitee to the
fullest extent permitted by law against all Expenses and, if requested by
Indemnitee, shall (within ten days after the Company’s receipt of such written
request) pay to Indemnitee, to the fullest extent permitted by applicable law,
such Expenses which are incurred by Indemnitee in connection with any judicial
proceeding or arbitration brought by Indemnitee (a) to enforce his rights under,
or to recover damages for breach of, this Agreement or any other
indemnification, advancement or contribution agreement or provision of the
Certificate of Incorporation, or the By-Laws now or hereafter in effect; or
(b) for recovery or advances under any insurance policy maintained by any person
for the benefit of Indemnitee, regardless of the outcome and whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement,
contribution or insurance recovery, as the case may be (unless such judicial
proceeding or arbitration was not brought by Indemnitee in good faith).

 





16

 



13.6.        Interest shall be paid by the Company to Indemnitee at the legal
rate under Delaware law for amounts which the Company indemnifies, or is obliged
to indemnify, for the period commencing with the date on which Indemnitee
requests indemnification, contribution, reimbursement or advancement of any
Expenses and ending with the date on which such payment is made to Indemnitee by
the Company. 

 

ARTICLE 14

SECURITY

 

Notwithstanding anything herein to the contrary, to the extent requested by
Indemnitee and approved by the Board, the Company may at any time and from time
to time provide security to Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to Indemnitee, may not be revoked or released
without the prior written consent of Indemnitee.

 

ARTICLE 15

NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION

 

15.1.        The rights of Indemnitee as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the By-Laws,
any agreement, a vote of stockholders or a resolution of directors, or
otherwise. To the extent that a change in applicable law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Certificate of Incorporation, the
By-Laws or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

15.2.        The DGCL and the Certificate of Incorporation permit the Company to
purchase and maintain insurance or furnish similar protection or make other
arrangements, including, but not limited to, providing a trust fund, letter of
credit, or surety bond (“Indemnification Arrangements”) on behalf of Indemnitee
against any liability asserted against Indemnitee or incurred by or on behalf of
Indemnitee or in such capacity as a director, officer, employee or agent of the
Company, or arising out of his or her status as such, whether or not the Company
would have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement or under the DGCL, as it may then be in effect. The
purchase, establishment, and maintenance of any such Indemnification Arrangement
shall not in any way limit or affect the rights and obligations of the Company
or of Indemnitee under this Agreement except as expressly provided herein, and
the execution and delivery of this Agreement by the Company and Indemnitee shall
not in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnification Arrangement.

 

17

 



15.3.        To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
partners, managing members, fiduciaries, employees, or agents of the Company or
of any other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, managing member, fiduciary, employee or
agent under such policy or policies. If, at the time the Company receives notice
from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

15.4.        In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and take all action
reasonably necessary to secure such rights, including, without limitation,
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

 

15.5.        The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (or for which advancement
is provided hereunder) if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

 

15.6.        The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification payments or advancement of Expenses from such Enterprise.
Notwithstanding any other provision of this Agreement to the contrary,
(a) Indemnitee shall have no obligation to reduce, offset, allocate, pursue or
apportion any indemnification advancement, contribution or insurance coverage
among multiple parties possessing such duties to Indemnitee prior to the
Company’s satisfaction and performance of all its obligations under this
Agreement, and (b) the Company shall perform fully its obligations under this
Agreement without regard to whether Indemnitee holds, may pursue or has pursued
any indemnification, advancement, contribution or insurance coverage rights
against any person or entity other than the Company.



 

18

 



ARTICLE 16

ENFORCEMENT AND BINDING EFFECT

 

16.1.        The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve or continue to serve as a director, officer or key
employee of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving or continuing to serve as a director, officer or
key employee of the Company.

 

16.2.        This Agreement shall be effective as of the date set forth on the
first page and may apply to acts or omissions of Indemnitee which occurred prior
to such date if Indemnitee was an officer, director, employee or other agent of
the Company, or was serving at the request of the Company as a director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
of another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, at the time such act or omission occurred.

 

16.3.        The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking, among other things, injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including, without limitation, temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Court, and the Company hereby waives any such
requirement of such a bond or undertaking.

 

ARTICLE 17

MISCELLANEOUS

 

17.1.        Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s assigns, heirs, executors and administrators. The
Company shall require and cause any successor (whether direct or indirect
successor by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.



 

19

 



17.2.        Section 409A. It is intended that any indemnification payment or
advancement of Expenses made hereunder shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) pursuant to Treasury Regulation Section 1.409A-1(b)(10).
Notwithstanding the foregoing, if any indemnification payment or advancement of
Expenses made hereunder shall be determined to be “nonqualified deferred
compensation” within the meaning of Section 409A, then (i) the amount of the
indemnification payment or advancement of Expenses during one taxable year shall
not affect the amount of the indemnification payments or advancement of Expenses
during any other taxable year, (ii) the indemnification payments or advancement
of Expenses must be made on or before the last day of the Indemnitee’s taxable
year following the year in which the expense was incurred, and (iii) the right
to indemnification payments or advancement of Expenses hereunder is not subject
to liquidation or exchange for another benefit.

 

17.3.        Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including, without
limitation, any provision within a single Article, Section, paragraph or
sentence) shall be limited or modified in its application to the minimum extent
necessary to avoid a violation of law, and, as so limited or modified, such
provision and the balance of this Agreement shall be enforceable in accordance
with their terms to the fullest extent permitted by law.

 

17.4.        Entire Agreement. Without limiting any of the rights of Indemnitee
under the Certificate of Incorporation or By-Laws, this Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral,
written and implied, between the parties hereto with respect to the subject
matter hereof.

 

17.5.        Modification, Waiver and Termination. No supplement, modification,
termination, cancellation or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.

 





20

 



17.6.        Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(i)       If to Indemnitee, at the address indicated on the signature page of
this Agreement, or such other address as Indemnitee shall provide in writing to
the Company.

 

(ii)       If to the Company, to:

 

CDK Global, Inc.

1950 Hassell Road, Suite 1000

Hoffman Estates, IL 60169

Attn: General Counsel

Telephone: (847) 485-4020

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 

17.7.        Applicable Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules. If,
notwithstanding the foregoing sentence, a court of competent jurisdiction shall
make a final determination that the provisions of the law of any state other
than Delaware govern indemnification by the Company of Indemnitee, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

 

17.8.        Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

17.9.        Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

17.10.      Representation by Counsel. Each of the parties has been represented
by and has had an opportunity to consult legal counsel in connection with the
negotiation and execution of this Agreement. No provision of this Agreement
shall be construed against or interpreted to the disadvantage of any party by
any court or arbitrator or any governmental authority by reason of such party
having drafted or being deemed to have drafted such provision.



 

21

 



 

17.11.      Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

 

17.12.      Additional Acts. If for the validation of any of the provisions in
this Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

 

[Signature page follows]

 

 

 

 

 

 

 

 

 

 

 



22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be signed as of the day and year first above written.

 



 

 COMPANY:      CDK GLOBAL, INC.          By:  Name:   Title:



 





     INDEMNITEE:          By:  Name:     Address:

 

 

